DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (Pub. No. US 2004/0260284 A1) in view of Jackson (Pat. No. US 6,368,321 B1).
Regarding claims 1-3, 6-10, 13 and 21, Parker discloses an anti-splaying system (figure 1) comprising: a receiver 115 having a base, a first arm 120a, a second arm 120b, a first locking channel 310a, and a second locking channel 310b (figure 5), the first arm 120a and the second arm 120b each extending from the base defining a rod-receiving cavity 125 between the arms (figure 1), the first and second arms 120a, 120b including first and second inner threads 500 formed in respective inner surfaces of the first and second arms, and the first locking channel 310a being formed in the inner surface of the first arm 120a and extending along a majority of the first inner threads 500, and the second locking channel 310b being formed in the inner surface of the second arm and extending along a majority of the second inner threads 500 (figures 1 and 5); and a set screw 145/135 having a driving portion 400 (figure 4), a body portion145, external threads 150 extending from the body portion (figure 1 and 2), and a distal locking component 135 (figure 1), the driving portion 400 being connected to the body portion 145, and the distal locking component 135 being connected rotatably to the body portion 145 such that a proximal surface of the distal locking component 135 faces a distal end of the body portion and an opposite planar distal surface (illustrated in figure 1) of the distal locking component 135 faces away from the distal end of the body portion (figure 1), the base defining an aperture 112 (figure 1), the aperture being configured for disposal of a head 110 of a bone anchor 105 (figure 1); wherein the distal locking component 135 of the set screw 145/135 and the locking channels 310a, 310b of the receiver 115 are configured such that the locking component 135 can, in operation of the system, be moved into a securing position in the locking channels 310a, 310b and, when in the secured position, fixes the two arms 120a, 120b from splaying away from each other (figures 3 and 4; paragraph 0022).  The body portion 145 includes a distal slot and the locking component 135 of the set screw comprises an anchor 140 extending from the proximal surface, the anchor being positioned at least partially in the slot, rotatably connecting the locking component to the body portion (paragraph 0023).  The anchor 140 is generally T- shaped (figure 1).  The locking component 135 comprises opposing lateral ends 300a, 300b sized and shaped corresponding to size and shape of the locking channel 310a, 310b, for mating engagement between the locking component and the locking channels (figures 3-5; paragraph 0022).  A first lateral end 300a of the lateral ends 300a, 300b comprises opposing shoulders sized and shaped to engage opposing shoulders of a first locking channel of the locking channels (illustrated in figures 3-5).  The first and second locking channels 310a, 310b extend distally beyond a bottom of the first and second inner threads 500, respectively, when the system is assembled (figures 3-5).  The first and second locking channels 310a, 310b extend distally beyond the bottoms of the first and second inner threads 500,3Application No.: 16/723,270Atty. Docket: A0002109US01Applicant: Warsaw Orthopedic, Inc.(1502-2023) respectively, by an amount equal generally to at least a height of the locking component 135, when the system is assembled (figures 3-5).  The first locking channel 310a extends between opposing sections of the first inner threads, and from a first proximal opening to a first distal bottom of the first receiver arm 120a at or adjacent a distal end of the first inner threads 500, and the second locking channel 310b extends between opposing sections of the second inner threads 500, and from a second proximal opening to a second distal bottom of the second receiver arm 120b at or adjacent a distal end of the second inner threads 500 (figures 3-5).  The system further comprises the bone anchor 105 , the head being positioned in the aperture 112 (figure 1).

    PNG
    media_image1.png
    855
    690
    media_image1.png
    Greyscale

Parker et al. discloses the claimed invention except wherein the aperture is in communication with the cavity.
Jackson teaches wherein an aperture 45 of a receiver 1 is in communication with the rod receiving cavity 5 of the receiver via an opening 50 (figures 1-3) for the purpose of allowing access to a tool to engage the head of the bone anchor to install/remove the bone anchor (col. 4, lines 55-62).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the aperture disclosed by Parker et al. to have an opening in communication with the cavity, as taught by Jackson, in order to allow access to a tool to engage the head of the bone anchor to install/remove the bone anchor (col. 4, lines 55-62).
Claims 11, 12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (Pub. No. US 2004/0260284 A1) in view of Jackson (Pat. No. US 6,368,321 B1) and further in view of Carls et al. (Pat. No. US 7,914,559 B2).
Regarding claim 11, Parker as modified by Jackson discloses the claimed invention except wherein the set screw 145/135, including the locking component 135, has a height, such that, in operation of the system, the planar distal surface of the locking component directly engages a spinal rod positioned in the cavity of the receiver.  Parker discloses a set screw, including the locking component, having a height, such that, in operation of the system a curved distal surface of the locking component directly engages a spinal rod positioned in the cavity of the receiver (figure 1).
Carls et al. teaches wherein the entire distal locking surface of the locking component can be arcuate or can be planar (figures 7A-7B; col. 8, line 61-col. 9, line 20), in order to achieve the predictable result of securing a stabilization member within the receiver (col. 8, line 61-col. 9, line 20; col. 14, lines 29-40).  Carls et al. teaches that the planar distal locking surface can be used with a stabilization member having a number of cross-sectional configurations, including circular, oblong, elliptical, etc. (col. 9, lines 9-13).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the entire distal surface of the locking member disclosed by Parker to be a planar distal surface which directly engages a spinal rod positioned in the cavity of the receiver, as taught by Carls et al., in order to achieve the predicable result of securing the spinal rod within the receiver with the added advantage of providing a locking member which can be used with alternate rods having variously shaped cross-sections and diameters.
Regarding claims 12, 15-18, Parker discloses an anti-splaying system comprising: a bone anchor 105 comprising a threaded shaft and a head 110 coupled to the shaft (figure 1); a spinal rod 200 (figure 2 and 6); a receiver 115 being configured for connection with the bone anchor 105 (figure 1), the receiver 115 having a base, a first arm 120a, a second arm 120b, a first locking channel 310a, and a second locking channel 310b (figure 5), the base being connected or readily connectable to the bone anchor 105 (figure 1), the first arm 120a and the second arm 120b each extending from the base defining a rod-receiving cavity 125 between the arms for receiving the rod 200 (figure 1), the first and second arms 120a, 120b including first and second inner threads 500 formed in respective inner surfaces of the first and second arms, and the first locking channel 310a being formed in the inner surface of the first arm 120a and the second locking channel 310b being formed in the inner surface of the second arm (figures 1 and 5),  the base defining an aperture 112 (figure 1), the aperture 112 having the head 110 disposed therein (figure 1); and a set screw 145/135 for securing the rod in place in the receiver in portion of the system, the set screw having a driving portion 400 (figure 4), a body portion145, threads 150 extending from the body portion (figure 1 and 2), and a distal locking component 135 (figure 1), the driving portion 400 being connected to the body portion 145, and the distal locking component 135 being connected rotatably to the body portion 145 such that a proximal surface of the distal locking component 135 faces a distal end of the body portion and an opposite distal surface (illustrated in figure 1) of the distal locking component 135 faces away from the distal end of the body portion, the distal surface being configured to engage the rod 200 when the rod 200 is positioned in the cavity (figure 1); wherein the distal locking component 135 of the set screw 145/135 and the locking channels 310a, 310b of the receiver 115 are configured such that the locking component 135 can, in operation of the system, slide into a secured position in the locking channels 310a, 310b and, when in the secured position, fixes the two arms 120a, 120b from splaying away from each other (figures 3 and 4; paragraph 0022).  The first and second locking channels 310a, 310b extend distally beyond a bottom of the first and second inner threads 500,3Application No.: 16/723,270Atty. Docket: A0002109US01Applicant: Warsaw Orthopedic, Inc.(1502-2023) respectively, by an amount equal generally to at least a height of the locking component 135, when the system is assembled (figures 3-5).  The first locking channel 310a extends between opposing sections of the first thread 500 of the first receiver arm, from a first proximal opening to a first distal stop of the first arm 120a, and the second locking channel 310b extends between opposing sections of the second thread 500 of the second receiver arm, from a second proximal opening to a second distal stop of the second arm 120b (figures 3-5).  The locking component 135 comprises opposing lateral ends 300a, 300b sized and shaped corresponding to size and shape of the locking channel 310a, 310b, for mating engagement between the locking component and the locking channels (figures 3-5; paragraph 0022).  A first lateral end 300a of the lateral ends 300a, 300b comprises opposing shoulders sized and shaped to engage opposing shoulders of the first locking channels (illustrated in figures 3-5).    
Parker discloses the claimed invention except wherein the aperture is in communication with the cavity, and wherein the distal surface of the locking component that directly engages a spinal rod positioned in the cavity of the receiver is planar.  Parker discloses a locking component having a curved distal surface that directly engages a spinal rod positioned in the cavity of the receiver (figure 1).
Jackson teaches wherein an aperture 45 of a receiver 1 is in communication with the rod receiving cavity 5 of the receiver via an opening 50 (figures 1-3) for the purpose of allowing access to a tool to engage the head of the bone anchor to install/remove the bone anchor (col. 4, lines 55-62).
Carls et al. teaches wherein the entire distal locking surface of the locking component can be arcuate or can be planar (figures 7A-7B; col. 8, line 61-col. 9, line 20), in order to achieve the predictable result of securing a stabilization member within the receiver (col. 8, line 61-col. 9, line 20; col. 14, lines 29-40).  Carls et al. teaches that the planar distal locking surface can be used with a stabilization member having a number of cross-sectional configurations, including circular, oblong, elliptical, etc. (col. 9, lines 9-13).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the aperture disclosed by Parker et al. to have an opening in communication with the cavity, as taught by Jackson, in order to allow access to a tool to engage the head of the bone anchor to install/remove the bone anchor (col. 4, lines 55-62).
It would have been further obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the entire distal surface of the locking member disclosed by Parker to be a planar distal surface which directly engages a spinal rod positioned in the cavity of the receiver, as taught by Carls et al., in order to achieve the predicable result of securing the spinal rod within the receiver with the added advantage of providing a locking member which can be used with alternate rods having variously shaped cross-sections and diameters.
  Regarding claim 19, Parker discloses a method for forming an anti-splaying system (figure 1) comprising: forming a bone anchor 105 comprising a threaded shaft and a head 110 coupled to the shaft (figure 1); forming a receiver 115 having a base, a first arm 120a and a second arm 120b (figure 1), and a first locking channel 310a and a second locking channel 310b (figures 3-5), the base being connected or readily connectable to the bone anchor 105 (figure 1), the first arm 120a and the second arm 120b each extending from the base forming a cavity 125 between the arms for receiving the rod 200 (figures 1 and 2), the first and second arms 120a, 120b including first and second inner threads 500 formed in respective inner surfaces of the first and second arms (figures 1 and 5), and the first locking channel 310a being formed in the inner surface of the first arm 120a and the second locking channel 310b being formed in the inner surface of the second arm 120b, the base defining an aperture 112, the aperture 112 having the head rotatably disposed therein (figure 1); forming a set screw 135/145 having a driving portion 400 (figure 4), a body portion 145 (figure 1 and 5), external threads 150 (figures 1, 2, and 5) extending from the body portion, and a distal locking component 135 (figure 1 and 5), the driving portion 4006Application No.: 16/723,270Atty. Docket: A0002109US01Applicant: Warsaw Orthopedic, Inc.(1502-2023) being connected to the body portion 145 (figure 1), the body portion 145 having an external thread 150, and the distal locking component 135 being connected rotatably to the body portion 145 (figure 1; paragraph 0023); connecting the set screw 135/145 with the receiver 115 such that a proximal surface of the distal locking component 135 faces a distal end of the body portion 145 and an opposite distal surface (illustrated in figure 1) of the distal locking component 135 faces away from the distal end of the body portion, the distal surface being configured to engage the rod 200 when the rod 200 is positioned in the cavity (figure 1); and moving the locking component 135 into the locking channels 310a, 310b to prevent the two arms from splaying away from each other (figures 1 and 3-5; paragraph 0022).
Parker discloses the claimed invention except wherein the aperture is in communication with the cavity, and wherein the distal surface of the locking component that directly engages a spinal rod positioned in the cavity of the receiver is planar.  Parker discloses a locking component having a curved distal surface that directly engages a spinal rod positioned in the cavity of the receiver (figure 1).
Jackson teaches wherein an aperture 45 of a receiver 1 is in communication with the rod receiving cavity 5 of the receiver via an opening 50 (figures 1-3) for the purpose of allowing access to a tool to engage the head of the bone anchor to install/remove the bone anchor (col. 4, lines 55-62).
Carls et al. teaches wherein the entire distal locking surface of the locking component can be arcuate or can be planar (figures 7A-7B; col. 8, line 61-col. 9, line 20), in order to achieve the predictable result of securing a stabilization member within the receiver (col. 8, line 61-col. 9, line 20; col. 14, lines 29-40).  Carls et al. teaches that the planar distal locking surface can be used with a stabilization member having a number of cross-sectional configurations, including circular, oblong, elliptical, etc. (col. 9, lines 9-13).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the aperture disclosed by Parker et al. to have an opening in communication with the cavity, as taught by Jackson, in order to allow access to a tool to engage the head of the bone anchor to install/remove the bone anchor (col. 4, lines 55-62).
It would have been further obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the entire distal surface of the locking member disclosed by Parker to be a planar distal surface which directly engages a spinal rod positioned in the cavity of the receiver, as taught by Carls et al., in order to achieve the predicable result of securing the spinal rod within the receiver with the added advantage of providing a locking member which can be used with alternate rods having variously shaped cross-sections and diameters.
Claim 4, 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (Pub. No. US 2004/0260284) in view of Jackson (Pat. No. US 6,368,321 B1) and further in view of Drewry et al. (Pat. No. 6,783,527 B2).
Regarding claims 4, 5, and 14, Parker as modified by Jackson discloses the claimed invention except wherein the locking component includes a proximal slot extending into the proximal surface and the body portion comprises a distal anchor positioned at least partially in the slot, rotatably connecting the locking component to the body portion.
Drewry et al. teaches wherein a locking component 360 includes a proximal slot 361 extending into the proximal surface and the body portion 352 comprises a distal anchor 353 positioned at least partially in the slot 361, rotatably connecting the locking component to the body portion (figures 16 and 17; col. 7, lines 10-23).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the connection between the locking component and the body portion such that the locking component includes a proximal slot extending into the proximal surface and the body portion comprises a distal anchor positioned at least partially in the slot, rotatably connecting the locking component to the body portion, as taught by Drewry et al., since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13 and 14 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2 and 4, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments have overcome the drawing objections and the 35 U.S.C. 112 (a) and 35 U.S.C. 112(b) rejections.
Applicant’s arguments with regard to the double patenting rejections are not persuasive.  Applicant argues that Examiner overlooks the requirements of claim 12.  However, the office notes that claims 13 and 14 depend from claim 1, not from claim 12.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773